Title: To John Adams from Archibald MacLaine, 22 June [1783]
From: MacLaine, Archibald
To: Adams, John


          Sir
            Hague June 22 [1783]
          The letter with which you honoured me gave me singular pleasure, as a mark of the justice you do to my sentiments with respect to you, and to my sincere zeal for every cause in which humanity and religion are concerned. I certainly, Sir, would have paid the warmest regard to your recommendation, had the merit of its object been only known to me by your opinion;—but, indeed, the cause speaks for itself to a feeling heart.— I would never harbour the doubts, which have sometimes arisen in my mind about the success of such laudable projects,— I have, on the contrary, always chased them away, like ominous birds that trouble the sacrifice, and are often suggested by that indolent apprehension of difficulties, which is an obstacle to every generous undertaking. Besides—virtues may be displayed in the Experiment, that are worth the labour and expences, that attend it, tho’ the end should not be obtained in such an extensive degree as benevolence would wish. All rational attempts to do good, will certainly do good, one way or another.
          Mr. Wheelock, for the favour of whose acquaintance I am much obliged to you, seems to be a very amiable and knowing man, and very proper for the commission he is charged with. He will let you know, sir, his success, such as it has been. At Amsterdam, where I thought they would have cast their bread abundantly upon the Waters &c the project has met with no encouragement, which, to me, appears unaccountable on whatever rule I calculate the matter. I was not surprized to see it succeed at Harlem: There is no town in the Republick, where there is more liberality both of purse and spirit, without any ostentation.—
          I wish I could have been more usefull to this good undertaking at the Hague: But the monied Interest are at their Country-Seats, where it is not easy to follow them, nor sure to find them; nor, indeed, do they like to be followed there on such errands, (tho’ they would not turn their back to them in town)—perhaps it is, because they don’t enter in to the Summer-plan.
          The News Papers have flattered us with the hopes of your return to the Hague, but as they seldom tell truth, especially when they announce good things, I don’t believe them. Here or there, Sir, I shall always be happy to hear of your welfare, would be peculiarly so could I renew the agreeable moments of conversation with which you honoured me during your residence here, and am with the most sincere and respectfull sentiments of esteem and veneration, Sir, / Your most obedient & / most humble servant
          A Maclaine
          
            P.S: The very day Mr. Weeloch came to the Hague I was unluckily seized with a fit of the gout, which confined my to my chamber five weeks, and I am not yet got firmly upon my legs, so that I have been able to help him but lamely.
          
        